Citation Nr: 1747966	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-30 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.   Entitlement to service connection for a cervical spine disorder.

2.   Entitlement to service connection for a lumbar spine disorder. 

REPRESENTATION

Appellant represented by:	VETERANS OF FOREIGN WARS


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to March 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2016. A transcript of the hearing is of record.

The Board notes that additional evidence has been associated with the claims file since the last issuance of the supplemental statement of the case (SSOC) in July 2017. However, given the completely favorable outcome of the decision below, the Board finds that waiver of agency of original jurisdiction (AOJ) consideration of the evidence in the first instance is not necessary.

This case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c).


FINDINGS OF FACT

1.   The evidence is in relative equipoise as to whether the Veteran's cervical spine disability is attributable to his in-service fall in 1955.  

2.   The evidence is in relative equipoise as to whether the Veteran's lumbar spine disability is attributable to his in-service fall in 1955  



CONCLUSIONS OF LAW

1.   Resolving all reasonable doubt in favor of the Veteran, his degenerative arthritis of the cervical spine and spinal stenosis is related to his active duty service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.   Resolving all reasonable doubt in favor of the Veteran, his degenerative arthritis of the lumbar spine with segmental instability is related to his active duty service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran has current diagnoses of degenerative arthritis of the cervical spine with spinal stenosis and degenerative arthritis of the lumbar spine with segmental instability. See March 2017 VA Examination Report. Therefore, the first element of service connection has been met. 

The issue in this case essentially turns on whether the Veteran has credibly reported an in-service injury. Specifically, he contends that while stationed in Guam in 1955, he was performing a judo jump, when he fell, landing on the top/crown of his head, and then he cartwheeled over onto his back. He stated that he felt a sharp pain in his lumbar spine and when he went to sit up, he had excruciating pain on the right side of his neck. He reported then walking to sick bay where he was seen by a Navy Corpsman who did not send him for x-rays or record his visit. Instead, the corpsman wrapped a heat pack around his neck and sent him back to his barracks where he rested for four days. 

The Veteran's service treatment records do not document him injuring his neck or back in 1955. Sick call treatment records show that in June 1954, the Veteran had lumbar regional muscle strain. In December 1954, the personnel records indicate that the Veteran had a stiff neck as he wrenched it in judo practice. He was treated with diathermy in December 1954. On discharge in March 1956, his spine was found to be clinically normal. 

The Veteran contends that he began routine chiropractic treatments in the summer of 1962. He stated his right-side neck and back vertebrae muscles were in constant subluxation, which required regular realignment. He reported his spinal problems began upon resuming masonry work in 1962, after his time in college from 1956-1962. 

A May 2005 letter from a fellow Naval Sea Bee indicates that he personally observed the Veteran after he suffered his neck and back injury in 1955. He reported that the Veteran told him that he was teaching judo and miscalculated a flip and landed on the top of his head and then slammed down flat on his back. The Veteran was unable to work for approximately three days. He stated that after his injury, the Veteran frequently complained of neck and back stiffness and pain while he worked laying block.

In August 2007, another Naval Sea Bee who served with the Veteran stated that he recalled an incident where the Veteran returned to the barracks with injuries sustained from falling on his head while he was at the gym. He stated that the Veteran's injuries were apparent to his head and neck and the results of those injuries continued to plague the Veteran throughout the course of their time together, even after receiving care from sick bay on the day the Veteran was injured. 

In October 2011, relying on the Veteran's account of his in-service injury, the Veteran's private chiropractor opined that it was probable that the Veteran's chronic neck and low back symptoms relate back to his hard fall in 1955. 

The Veteran was then afforded VA examinations in March 2017 for his lumbar and cervical spines. The examiner noted diagnoses of cervical degenerative arthritis with spinal stenosis and lumbar degenerative arthritis with segmental instability. After considering the Veteran's entire record, the examiner opined that the Veteran's lumbar and cervical spine disabilities were less likely than not incurred in or caused by his claimed in-service injury. As rationale, the examiner stated:

[Service treatment records] dated December 1954 indicate neck condition and treatment on two consecutive days. Subsequent treatment records are silent. Separation medical examination dated 1955 indicates normal spine exam indicating that the prior neck condition was resolved. The first record indicating a neck condition is a 10/25/2011 letter stating that the Veteran received chiropractic care for this condition in 1969, a lapse of 14 years after separation. It would be resorting to mere speculation to attribute the diagnosed post service neck condition to a remote injury with no objective evidence of complaints or treatment for the next 14 years, rather than to the effects of heavy physical labor employment and aging.

With regard to the Veteran's lumbar spine, the examiner stated:

Military personnel record Sick Call treatment records show 6/10/1954 lumbar region muscle strain. No further mention of claimed conditions on sick call log. Subsequent treatment records are silent regarding a thoracolumbar spine condition. STR standard form 99 Report of Medical Examination dated 3/12/1956 indicates normal spine indicating condition resolved. The first record indicating a back condition is a 10/26/2011 letter stating that the Veteran received chiropractic care for this condition in 1969, a lapse of 14 years after separation. It would be resorting to mere speculation to attribute the diagnosed post service back condition to a remote muscle strain with no objective evidence of complaints or treatment for the next 14 years, rather than to the effects of heavy physical labor employment and aging. 

Here, the Board finds that Veteran's report of his in-service injury credible. Specifically, he has consistently stated that he injured his neck and back during a failed judo maneuver. His statements have been confirmed and supported by two other Veterans who personally observed the Veteran after his injury. Therefore, the Board finds that the evidence is sufficient to establish an in-service injury and the second element of service connection is met.

Thus, the remaining question is whether there is a nexus between the Veteran's currently diagnosed disabilities and his in-service injury. There are two medical opinions of record.

Specifically, in March 2017, the VA examiner opined that the Veteran's neck and back injuries were less likely than not related to service, because it would be speculation to attribute it to service as opposed to the effects of heavy physical labor employment and aging. However, the October 2011 private examiner opined that the Veteran's neck and back injuries were probably due to his in-service injury. 

The Board finds the March 2011 VA examiner's opinion to be the most probative medical opinion of record, as it serves to link the Veteran's cervical and lumbar spine disabilities to his in-service injury. While the March 2017 VA examiner considered the medical evidence of record, she seemed to state that the 14 years post-service before the Veteran received treatment for his neck and back injuries rendered an opinion speculative as to whether the Veteran's conditions were caused by service or by post-service employment and aging. However, of record is a statement from the Veteran explaining that his neck and back injuries caused him pain and discomfort since the accident, but that the pain and discomfort increased after he finished college and began his career, which involved heavy lifting. The October 2011 private examiner and his now-deceased father treated the Veteran for these injuries since the 1960's, were aware of the in-service fall as explained by the Veteran, and felt that his injuries since the 1960's were consistent with someone who landed on their neck and back during a judo flip/maneuver.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for degenerative arthritis of the cervical spine with spinal stenosis and degenerative arthritis of the lumbar spine with segmental instability have been met. The evidence, at a minimum, gives rise to a reasonable doubt on the matter. 38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for degenerative arthritis of the cervical spine with spinal stenosis is granted.

Service connection for degenerative arthritis of the lumbar spine with segmental instability is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


